Exhibit 5.1 Mitchell Silberberg & Knupp llp A Law Partnership Including Professional Corporations August 27, 2015 VBI Vaccines Inc. 222 Third Street, Suite 2241 Cambridge, MA 02142 Gentlemen: We have acted as counsel to VBI Vaccines Inc., a Delaware corporation (the “Company”), in connection with the registration statement on Form S-3 (the “Registration Statement”) to be filed by the Company with the Securities and Exchange Commission (the “Commission”) on the date hereof under the Securities Act of 1933, as amended (the “Act”). The Registration Statement relates to the registration by the Company of the resale from time to time of up to an aggregate of 3,000,000 shares (the “Shares”) of the Company’s common stock, $0.0001 par value per share (the “Common Stock”), by the individuals named under the caption “Selling Stockholders” in the Registration Statement. On August 13, 2015, the Company entered into a securities purchase agreement with the Selling Stockholders, pursuant to which the Company sold the Shares to the Selling Stockholders for an aggregate purchase price of $6,285,700. As your counsel in connection with this opinion, we have examined such corporate records, documents, and instruments of the Company and reviewed such questions of law as we have deemed necessary for the purpose of rendering the opinions set forth herein and we have examined the proceedings proposed to be taken by the Company relating to the resale by the Selling Stockholders of the Shares. We have also examined the Registration Statement as filed with the Commission in accordance with the provisions of the Act, and the rules and regulations of the Commission thereunder. We have examined such documents and considered such legal matters as we have deemed necessary and relevant as the basis for the opinion set forth below. With respect to such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as reproduced or certified copies, and the authenticity of the originals of those latter documents. As to questions of fact material to this opinion, we have, to the extent deemed appropriate, relied upon certain representations of certain officers and employees of the Company. Based upon the foregoing, we are of the opinion that the Shares are, and when the Registration Statement becomes effective under the Act and the Shares are resold from time to time by the Selling Stockholders, the Shares will be, validly issued, fully paid and non-assessable. 11377 West Olympic Boulevard, Los Angeles, California 90064-1683 Phone: (310) 312-2000 Fax: (310) 312-3100 Website: www.msk.com Mitchell Silberberg & Knupp llp August 27, 2015 Page 2 This opinion is opining upon and is limited to the current federal laws of the United States and the Delaware General Corporation Law as such laws presently exist and to the facts as they presently exist. We express no opinion with respect to the effect or applicability of the laws of any other jurisdiction. We assume no obligation to revise or supplement this opinion letter should the laws of such jurisdiction be changed after the date hereof by legislative action, judicial decision, or otherwise. We hereby consent to the use of this opinion as an exhibit to the Registration Statement, to the use of our name as your counsel and to all references made to us in the Registration Statement and in the prospectus forming a part thereof. In giving this consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations promulgated thereunder. This opinion is given as of the effective date of the Registration Statement, and we are under no duty to update the opinions contained herein. Very truly yours, /s/ Mitchell Silberberg & Knupp LLP
